Citation Nr: 0612356	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right knee sprain.

2.  Entitlement to service connection for a low back strain, 
claimed as secondary to the residuals of a right knee sprain.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision that, 
inter alia, denied service connection for the residuals of a 
right knee sprain, and for a low back strain as secondary to 
the residuals of a right knee sprain.  In May 2003, the 
veteran's representative filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in December 
2003, and the veteran's representative filed a substantive 
appeal in February 2004.

In June 2005, the Board remanded the matters on appeal to the 
RO for further action.  After accomplishing the requested 
action, the RO continued the prior denials (as reflected in a 
December 2005 Supplemental SOC (SSOC)), and returned these 
matters to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  A right knee disability was first manifested many years 
post service, and the competent medical evidence establishes 
that there is not likely a medical relationship between any 
such current disability and military service.

3.  As service connection for the residuals of a right knee 
sprain has not been established, there is no legal basis for 
a grant of service connection for a low back strain secondary 
to the residuals of a right knee sprain.




CONCLUSION OF LAW

1.  The criteria for service connection for the residuals of 
a right knee sprain are not met.  38 U.S.C.A. §§ 1110, 1137, 
5103, 3103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

2.  The claim for service connection for low back strain, as 
secondary to the residuals of a right knee sprain, is without 
legal merit.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

As regards the claim for secondary service connection for a 
low back strain, the Board notes that the veteran has been 
notified of the reasons for the denial of the claim, and has 
been afforded an opportunity to present evidence and argument 
in connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed him.  As will be explained below, the claim for 
secondary connection lacks legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable to 
that claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Considering the record in light of the above criteria in 
connection with the claim for service connection for the 
residuals of a right knee sprain, the Board finds that all 
notification and development action needed to render a fair 
decision on that claim has been accomplished.

Through the June 2002 and July 2005 notice letters, the 
December 2003 SOC and the December 2005 SSOC, the RO notified 
the veteran and his representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with the appeal, and the bases for the denial 
of the claims. After each, they were given an opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims and has also been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the notice letters of June 2002 and 
July 2005 satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The veteran was also 
requested to identify and provide the necessary releases for 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  In addition, the letters invited the 
veteran to submit any additional evidence in his possession.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all four content of notice requirements have been met 
in this appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the August 2002 rating action on appeal.  
However, the Board finds that in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, the December 2003 SOC and December 2005 SSOC 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to his claim.  In its June 2002 and 
July 2005 letters, the RO notified the veteran of the VCAA 
and VA's duties to notify and assist, identified the evidence 
that had been considered in connection with the veteran's 
claim and requested additional information regarding 
identified medical evidence.  In the July 2005 letter, the 
AMC (Appeals Management Center) notified the veteran that it 
would be developing additional evidence pursuant to the 
Board's remand and requested additional information and 
evidence in compliance with Board's remand instructions.  The 
veteran was again provided an opportunity to submit 
additional evidence.  Thereafter, the RO readjudicated the 
claims, as reflected in the December 2005 SSOC that 
identified the evidence that had been considered with respect 
to his claims.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  However, as the Board's decision herein denies 
the veteran's claims for service connection, no disability 
rating or effective date is being assigned; accordingly there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims, 
to include obtaining military and VA medical records.  In 
addition, in November 2005, the veteran was afforded a VA 
examination, the report of which is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that identified 
above, that needs to be obtained.  Moreover, in a February 
2006 letter, the veteran's representative stated that they 
had no more evidence to submit.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Background

The veteran's service medical records (SMRs) include an 
October 1966 treatment notation reflecting that the he had 
sprained his right knee that month during a training 
exercise.  It was noted that the veteran continued to 
experience tenderness in the knee, and that an x-ray was then 
negative.  The impression was sprained knee.  Thereafter, the 
SMRs reflect that the veteran received treatment for other 
ailment; however, there were no complaints, findings or 
treatment for any right knee problems after October 1966.  
The report of the veteran's May 1969 separation examination 
notes that the veteran had swelling of the right knee in 
1966, with no complications or sequelae.

Post-service medical records include a May 2002 report from a 
VA nurse practitioner that reflects the veteran's complaint 
of chronic right knee pain and an assessment of right knee 
pain.  A report of an x-ray of the right knee conducted that 
same month reveals an impression of some mild degenerative 
joint disease in the medial and lateral joint space 
compartment, with no intrinsic bony lesions or fractures.  A 
June 2004 VA outpatient record reflects that the veteran took 
Motrin for a painful right knee and his legs.  The veteran 
stated that he hurt his knee in service and that the pain had 
been off and on since then.  On examination, it was noted 
that the veteran's knees had full range of motion, were 
nontender and seemed to be stable.  The record also noted 
that his knees were hard, rather swollen.  The assessment was 
orthopedic pain.  

A November 2005 VA examination report includes the examiner's 
notation that the veteran's claim file was reviewed.  The 
veteran then complained of pain in his right knee that had 
been present over the past couple of years.  He stated that 
he had injured his right knee in an obstacle course while he 
was in basic training and that he was treated with an Ace 
wrap to the knee at that time.  Other than that, the veteran 
reported no additional treatment.  He also stated that he had 
had no treatment up until the onset of his complaint over the 
past couple of years.  The examiner noted that the veteran 
had some limited ability with lifting, pushing and pulling, 
and that that prolonged standing caused knee pain.  The 
examiner also reported that the veteran had difficulty with 
kneeling, squatting, and stooping.  The veteran indicated 
that prolonged sitting and car travel caused knee stiffness, 
managing the stairs was difficult, and he had occasional 
flare-ups, usually secondary to walking on uneven ground.  

On examination of the right knee, the examiner noted that 
there was no evidence of effusion or any alignment deformity 
and stability was good.  He indicated that the veteran had 
slight tenderness on palpation of the medial aspect of the 
knee along the medial border of the patella and there was 
patellofemoral crepitus palpable on motion of the knee.  X-
rays studies of the right knee were normal.  The examiner 
diagnosed patellofemoral chondromalacia.  The examiner opined 
that it was at least as likely as not that the veteran's 
current patellofemoral symptoms were age-related and 
unrelated to his history of knee injury while he was in basic 
training.  The examiner commented that the veteran stated 
that he injured his knee in basic training; however, there 
was no indication that the veteran required any treatment for 
the remainder of his active tour nor was there any history of 
complaints of knee pain or treatment up until a few years 
ago.  

III.  Analysis

A.  Service Connection for the Residuals of a Right Knee 
Sprain

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2005).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the preponderance 
of the competent evidence weighs against the claim.

Initially, the Board notes that a May 2002 X-ray report of 
the right knee reveals an impression of some mild 
degenerative joint disease in the medial and lateral joint 
space compartment, with no intrinsic bony lesions or 
fractures.  A November 2005 VA examiner diagnosed the veteran 
with patellofemoral chondromalacia that was at least as 
likely as not age-related.  Thus, the medical evidence 
reflects one or more current disabilities affecting the right 
knee.  However, the Board finds that there is no competent 
evidence of a nexus between any current right knee disability 
and service.  

As noted above, the October 1966 SMR reveals that the veteran 
sprained his right knee.  It appears that the injury resolved 
with treatment, as there are no subsequently dated medical 
records or any probative evidence on file reflecting further 
complaints, evaluation or treatment during the veteran's 
remaining time in service.  Further, the report of separation 
examination notes that the veteran sustained a right knee 
injury in 1966; however, the examining physician indicated 
that there were no complications or sequelae.

Additionally, the post-service medical records reflect that a 
right knee disability was not shown until many years after 
the veteran's active service.  While the veteran stated that 
he had right knee pain off an on since the injury in service, 
the claims file does not contain any objective evidence even 
suggesting that the veteran suffered from a right knee 
disability until May 2002, which was more than 30 years after 
service.  Even the veteran stated, during the November 2005 
VA examination, that his current right knee pain dated back 
only to the past few years.  The Board points out that 
passage of so many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection.  See Maxson v. Gober, 230 F.3f 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, the Board points out that there is no competent 
opinion establishing a medical nexus between any current 
right knee condition and the veteran's military service.  In 
fact, while the November 2005 VA examiner diagnosed current 
patellofemoral chondromalacia, he opined-based on 
examination of the veteran, and consideration of his 
documented medical history-that it was at least as likely as 
not that the veteran's current patellofemoral symptoms were 
age-related and unrelated to his history of a knee injury 
while he was in basic training.  In explaining the basis for 
the opinion, the examiner also indicated that, 
notwithstanding the veteran's October 1966 in-service right 
knee sprain, there is no other evidence of knee problems in 
service and furthermore, there was no evidence that the 
veteran had any knee problems until a few years ago.  The 
Board notes that none of the medical evidence currently of 
record includes any contrary opinion (i.e., one that actually 
supports the claim), and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such opinion.  The Board also emphasizes that the fact 
that the veteran's own reported history of a relationship 
between the residuals of a right knee sprain and service is 
reflected in his treatment records does not constitute 
competent evidence of the required nexus.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  See also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).

In addition to the medical evidence, the Board has considered 
the veteran's statements and assertions that his current 
right knee condition is related to his military service.  
While the Board does not doubt the sincerity of his beliefs, 
as a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As indicated above, the 
competent medical evidence in this case weighs against the 
claim.  

Under the circumstances of this case, the Board finds that 
the claim for service connection for the residuals of a right 
knee sprain must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B. Secondary Service Connection for a Low Back Strain

In seeking service connection for a low back strain, the 
veteran and his representative have maintained that this 
disability is secondary to the residuals of a right knee 
sprain.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, in view of the Board's decision denying service 
connection for the residuals of a right knee sprain, as noted 
above, there is no legal basis for granting the secondary 
service connection claim.  Where, as here, service connection 
for the primary disability has been denied, the veteran 
cannot establish entitlement to service connection, pursuant 
to 38 C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claim for 
secondary service connection for a low back strain as without 
legal merit or as lacking entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Service connection for the residuals of a right knee sprain 
is denied.

Service connection for a low back strain, as secondary to the 
residuals of a right knee sprain, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


